FILE COPY




CHIEF JUSTICE                                                                                                                   CLERK
JAMES T. WORTHEN                                                                                                                CATHY S. LUSK
                                               TWELFTH COURT OF APPEALS
JUSTICES
                                                                                                                      FILEDCHIEF
                                                                                                                             IN STAFF ATTORNEY
BRIAN HOYLE
GREG NEELEY
                                                                                                               12th COURTMOF ARGARET HUSSEY
                                                                                                                                 APPEALS
                                                                                                                    TYLER, TEXAS
                                                                                                               5/13/2015 8:56:48 AM
                                                                                                                    CATHY S. LUSK
         May 12, 2015                                                                                                   Clerk



         Ms. Reba Squyres
         District Clerk
         Angelina County
         P. O. Box 908
         Lufkin, TX 75902-0908
         * DELIVERED VIA E-MAIL *

         RE:        Case Number:                            12-14-00114-CR
                    Trial Court Case Number:                2012-0589

         Style: David Luke Forrester
                v.
                The State of Texas

         Pursuant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
         Mandate issued in the above cause. When the District or County Clerk has executed the
         Mandate in accordance with the opinion of this Court, the Clerk is requested to fill in the
         information below and to return the attached copy to this office.

         Very truly yours,

         CATHY S. LUSK, CLERK


         By:_____________________________
            Katrina McClenny, Chief Deputy Clerk


         C Mr. Art Bauereiss (DELIVERED VIA E-MAIL)
         C Mr. Dan Lamar Cogdell (DELIVERED VIA E-MAIL)
         :

         Mandate executed on 13th day of May, 2015.

         Brief explanation of action taken: File stamped and entered

         Robin J. Crain DeputyDistrict Clerk
                         1517 WEST FRONT STREET  SUITE 354  TYLER, TX 75702  TEL: 903-593-8471  FAX: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                              Zandt and Wood Counties
                                                             www.12thcoa.courts.state.tx.us